On a former day of this term, the judgment in this case was affirmed. Appellant has filed a motion for rehearing, in which he insists that we erred in holding the indictment sufficient. Our attention was only called to the ground for quashing the indictment, discussed in the original opinion, and to the holding on that ground we adhere. But in the motion for rehearing it is urged that the indictment is defective in that it does not allege what personal property was disposed of by raffle, merely stating that he did dispose of certain personal estate without naming the property. This contention, it seems, is well taken. The indictment, after stating that appellant "did dispose by raffle of certain personal estate," should have named the property thus disposed of. In this instance the evidence would indicate that it was a gun, but whether it was a gun, horse, buggy, or other species of property, it should be named, that a defendant may be fully apprised of what he is charged by indictment.
The motion for rehearing is granted. The court erred in not sustaining the motion to quash the indictment; and the cause is reversed and dismissed.
Reversed and dismissed.